I N         T H E         C O U R T O F A P P E A L S
                                                                                    A T K N O X V I L L E                                                             FILED
                                                                                                                                                                  March 24, 1999

                                                                                                                                                              Cecil Crowson, Jr.
                                                                                                                                                              Appellate C ourt
                                                                                                                                                                  Clerk

J   A   M   E S     M . R U T       H a n     d w i     f    e                                    )          K N O X C O U N T Y
A   N   N   A R     U T H ; T       O M B     U R N E   T    T E                                  )          0 3 A 0 1 - 9 8 0 5 - C H - 0 0 1 6 7
a   n   d     w i   f e B R E       N D A     B U R N   E    T T E ;                              )
C   H   A   R L I   E S M I T       H a n     d w i     f    e                                    )
L   I   V   O N I   A S M I T       H                                                             )
                                                                                                  )          H O N . H . D A V I D              C A T E ,
                P l a i n t i f f s - A p p e l l a n t s                                         )          C H A N C E L L O R
                                                                                                  )
                v .                                                                               )
                                                                                                  )
C O V E         C R E E K ,         L L C                                                         )
                                                                                                  )
                D e f e n d a n t - A p p e l l e e                                                )         R E V E R S E D         A N D    R E M A N D E D




R I C H A R D             R .     R U T H ,       J R . ,         O F      C H A T T A N O O G A                   F O R     A P P E L L A N T S

L E W I S           S .     H O W A R D ,         J R . ,         O F      K N O X V I L L E                 F O R       A P P E L L E E




                                                                                O     P     I     N      I     O     N




                                                                                                                                             Goddard, P.J.



                                T h e     q u e s t i o n           p r e s e n t e d                  b y     t h i s       a p p e a l      i s     w h e t h e r         t h e

C h a n c e l l o r               w a s     c o r r e c t           i n         h o l d i n g            t h e       r e s t r i c t i o n s          a s      t o      l o t s     i n

W o o d l a n d             A c r e s       S u b d i v i s i o n                   d i d       n o t        p r e c l u d e         i t s    u s e     a s       a

c o m m e r c i a l               f o r     p r o f i t           f i r e           h a l l .



                                P l a i n t i f f       J a m e s               M .       R u t h        a n d       o t h e r s ,       o w n e r s        o f       l o t s     i n

t h e         W o o d l a n d           A c r e s     S u b d i v i s i o n ,                     b r o u g h t            s u i t     a g a i n s t        C o v e       C r e e k ,

L L C ,         t h e       o w n e r       o f     l o t         1 ,      b l o c k            C ,      w h i c h         C o v e     C r e e k      h a d       l e a s e d       o r
p r o p o s e d             t o       l e a s e         t o     R u r a l / M e t r o               C o r p o r a t i o n             f o r       u s e     a s     a     f i r e

h a l l .



                                T h e         f o l l o w i n g           p r o v i s i o n           i s     i n c l u d e d           i n       t h e     r e s t r i c t i o n s

a p p l i c a b l e               t o         t h e     s u b d i v i s i o n :



            4   .           L   A N   D       U S E     A N   D     B   U I   L D   I N G     T Y P E     -     A   l   l l o t       s i n         t h e t r a         c t
            s   h   a   l   l     b   e       k n o   w n     a n   d     d   e s   i g n a   t e d     a s     r   e   s i d e n     t i a l       l o t s .           N o
            s   t   r   u   c   t u   r   e     s h   a l l     b   e     e   r e   c t e d   , a l     t e r   e   d   , p l a       c e d       o r
            p   e   r   m   i   t t   e   d     t o     r e   m a   i   n     o n     a n y     l o t     o t   h   e   r t h a       n o n       e d e t a c h         e d
            s   i   n   g   l   e     f   a   m i l   y d     w e   l   l i   n g     n o t     t o     e x c   e   e   d t w o         s t o     r i e s i n
            h   e   i   g   h   t     a   n   d a       p r   i v   a   t e     g   a r a g   e f o     r n     o   t     m o r e       t h a     n t w o c a           r s
            a   n   d       u   s u   a   l     d o   m e s   t i   c     s   e r   v a n t   s q u     a r t   e   r   s .



                                T h e         C h a n c e l l o r             r e a s o n e d         t h a t       t h e       r e s t r i c t i o n s             i n       u s i n g

t h e     l a n g u a g e                 “ k n o w n         a n d       d e s i g n a t e d           a s     r e s i d e n t i a l               l o t s ”       w a s

i n s u f f i c i e n t                   t o     r e s t r i c t             t h e       l o t s     f o r     t h a t         p u r p o s e ,           a n d     i n s t e a d

f o u n d       t h a t           t h e         o w n e r s         s h o u l d           h a v e     u s e d       l a n g u a g e           s u c h       a s     “ m a y       b e

u s e d     o n l y             f o r         r e s i d e n t i a l               p u r p o s e s , ”         o r       t o     s p e c i f i c a l l y             e x c l u d e

a l l     c o m m e r c i a l                   u s e s .



                                I n       r e a c h i n g           h i s         c o n c l u s i o n         t h e       C h a n c e l l o r             r e l i e d         u p o n

t h e     c a s e           o f       P a r k s         v .     R i c h a r d s o n ,               5 6 7     S . W . 2 d           4 6 5     ( T e n n . A p p . 1 9 7 7 ) ,

w h e r e i n           J u d g e             D r o w o t a ,           t h e n       a     m e m b e r       o f       t h i s       C o u r t ,         p o i n t e d         o u t

t w o     r u l e s             o f       l a w       a n d     c o n s t r u c t i o n               i n     t h i s         t y p e       c a s e .         O n e       i s     t h a t

“ a     r e s t r i c t i v e                   c o v e n a n t ,             b e i n g       i n     d e r o g a t i o n             o f     t h e       f r e e       u s e     a n d

e n j o y m e n t               o f       p r o p e r t y ,             w i l l       b e     s t r i c t l y           c o n s t r u e d           a g a i n s t         t h e

r e s t r i c t i o n                 a n d       i n     f a v o r           o f     t h e     r e a s o n a b l e             u s e       o f     t h e     p r o p e r t y ,

s o     t h a t         o n l y           u s e s       c l e a r l y             p r o h i b i t e d         w i l l         b e     h e l d       p r e c l u d e d           b y

s u c h     a       c o v e n a n t . ”                   W e       p o i n t         o u t ,       h o w e v e r ,           t h a t       t h e     f i r s t         r u l e



                                                                                                2
J u d g e     D r o w o t a         m e n t i o n e d       i s       t h a t       “ a       r e s t r i c t i v e           c o v e n a n t           w i l l     b e

g i v e n     a     f a i r     a n d       r e a s o n a b l e         m e a n i n g           a c c o r d i n g           t o     t h e       i n t e n t       o f

t h e     p a r t i e s ,       w h i c h       m a y     b e     d e t e r m i n e d               w i t h       r e f e r e n c e         b o t h       t o     t h e

l a n g u a g e       o f     t h e     c o v e n a n t         a n d       t o     t h e       c i r c u m s t a n c e s             s u r r o u n d i n g             i t s

m a k i n g . ”



                        I t     s e e m s       c l e a r       t o     u s       t h a t       t h e       l a n g u a g e         o f     t h e

r e s t r i c t i o n ,         p a r t i c u l a r l y           t h e       s e c o n d           s e n t e n c e ,         l e a v e s         n o     d o u b t

t h a t     i t     w a s     t h e     i n t e n t       o f     t h e       p a r t i e s           t h a t       t h e     l o t s       b e     u s e d       f o r

r e s i d e n t i a l         p u r p o s e s ,         a n d     w h i l e         i t       i s     t r u e       t h a t       t h e     l a n g u a g e

m i g h t     h a v e       b e e n     m o r e     p r e c i s e           w e     b e l i e v e           a     f a i r     r e a d i n g         o f     t h e

e n t i r e       r e s t r i c t i o n         l e a d s       i n e v i t a b l y             t o       t h i s     c o n c l u s i o n .



                        I n     r e a c h i n g         o u r     d e t e r m i n a t i o n                 w e     h a v e       n o t     o v e r l o o k e d

t h e     f a c t     t h a t       t h e     p r o p e r t y         i s     z o n e d         t o       p e r m i t       t h e     u s e

c o n t e m p l a t e d         b y     C o v e     C r e e k .             H o w e v e r ,           t h i s       i s     n o t     d e t e r m i n a t i v e .

W e     a l s o     n o t e     t h a t       o t h e r     l a n d o w n e r s ,               i n c l u d i n g           s o m e       o f     t h e

P l a i n t i f f s ,         v i o l a t e d       t h e       r e s t r i c t i o n               b y     e r e c t i n g         v a r i o u s

o u t b u i l d i n g s         a n d       m u l t i p l e       c a r       g a r a g e s .               W e     d o     n o t     b e l i e v e ,

h o w e v e r ,       t h a t       C o v e     C r e e k       h a s       b o r n e         i t s       b u r d e n       t o     s h o w       t h a t       s u c h

v i o l a t i o n s         a r e     s o     w i d e     s p r e a d         a s       t o     v i t i a t e         t h e       r e s t r i c t i v e

c o v e n a n t       t h e     P l a i n t i f f s         s e e k         t o     s u s t a i n .               S c a n d l y n         v .     M c D i l l

C o l u m b u s       C o r p . ,       8 9 5     S . W . 2 d         3 4 2       ( T e n n . A p p . 1 9 9 4 ) .




                                                                                    3
                      F o r     t h e   f o r e g o i n g       r e a s o n s     t h e     j u d g m e n t   o f     t h e   T r i a l

C o u r t     i s   r e v e r s e d     a n d     t h e     c a u s e     r e m a n d e d     f o r   c o l l e c t i o n     o f   c o s t s

b e l o w ,     w h i c h     a r e ,   a s     a r e     c o s t s     o f   a p p e a l ,     a d j u d g e d     a g a i n s t   C o v e

C r e e k .



                                                                      _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
                                                                      H o u s t o n M . G o d d a r d , P . J .


C O N C U R :



        ( N o t P a r t i c i p a t i n g )
D o n     T . M c M u r r a y , J .



_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
C h a r l e s D . S u s a n o , J r . , J .




                                                                          4